Citation Nr: 1137253	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-20 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD), coronary artery disease, and type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1967 to March 1972.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, denied service connection for hypertension, a skin disorder, bilateral foot problems, and PTSD.  The claims were before the Board in January 2010 and were remanded for additional development.  In a May 2011 decision, the RO granted service connection for PTSD, tinea cruris/tinea pedis, and bilateral plantar warts.  As this represents a complete grant of the benefit sought on appeal, these issues are no longer before the Board.  

In a September 2011 statement to the Board, the Veteran's accredited representative argued that his PTSD and bilateral plantar warts warrant higher disability ratings than those assigned by the RO.  This statement suggests that the Veteran intends to appeal the assigned ratings; however, a notice of disagreement as to those ratings has not been received.  In addition, the Veteran's representative asserts that he currently meets the schedular criteria for a total disability rating due to individual unemployability (TDIU), and that an extraschedular TDIU rating is warranted from December 2008.  These claims have not been adjudicated by the agency of original jurisdiction.  Thus, the Board does not have jurisdiction over these matters, and they are referred to the RO for appropriate action. 

The Veteran presented testimony before the undersigned Acting Veterans Law Judge in October 2009.  A transcript of that hearing is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Further development is required in this case.  The Veteran is seeking service connection for hypertension.  During his October 2009 Board hearing, he indicated that his claimed hypertension may result from service-connected diabetes mellitus or coronary artery disease.  The claims file contains a letter from the Veteran's private physician which suggests that all of these conditions may be caused by exposure to Agent Orange.  

The Veteran was afforded a VA examination in December 2010, in which essential hypertension was diagnosed.  The examiner stated that she had not reviewed the private medical records.  She concluded that there is "no indication" that hypertension is caused by diabetes or coronary artery disease.  The examiner did not discuss any specific rationale for her conclusion, nor did she address whether hypertension is aggravated by a service-connected disability.  

In May 2011, service connection was established for PTSD, effective from July 2005.  The Veteran's representative argues that there is a well-known link between PTSD and cardiovascular problems, to include hypertension.  As service connection for PTSD was not in effect during the prior examination, the question of whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD has not been considered.  A remand is required to afford the Veteran another examination.  

The Veteran has not received proper notice of the type of evidence required to establish service connection on a secondary basis.  On remand, such notice must be provided.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be furnished with a corrective notice letter notifying him of the type of evidence needed to substantiate his claim for service connection for hypertension as secondary to a service-connected disability under 38 C.F.R. § 3.310. 

2. The Veteran should then be afforded a VA medical examination for his claimed hypertension with an appropriate examiner.  The examiner must review the claims file, including the private medical evidence.  Based on the examination and review of the entire record, the examiner must should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension was caused or aggravated by the Veteran's service-connected PTSD, coronary artery disease, or type II diabetes mellitus.  A complete rationale should be provided for any opinion expressed.  

3. Thereafter, readjudicate the claim of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, coronary artery disease, and type II diabetes mellitus.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


